Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-5, 12, 24, 25, 27-28 drawn to a Chimeric Antigen Receptor, a cell comprising the CAR and a composition comprising the CAR.
Group 2 claims 15, 17, 18, and 19 drawn to an isolated nucleic acid encoding a chimeric antigen receptor.
Group 3 claims 33-36 drawn to a method of producing CAR expressing cells.
Group 4, claims 37-41, drawn to a method of inhibiting tumor growth or treating a cancer in a subject.

The species are as follows: 
Regardless of the Group invention selected applicant is required to select a particular chimeric antigen receptor format for further examination. This would entail for example selecting an antigen binding domain from those described in claim 1(a).
If applicant selects the Group 1, applicant is further required to select a particular “two or more costimulatory signaling regions” as described in claim 2.
If applicant selects Group 1 invention, applicant is further required to select a particular composition of the elected antigen targeting moiety HC and LC CDR1-3 domains from those described in claim 5 to arrive at a single HC and LC CDR 1-3 binding moiety
If applicant selects the Group 4 applicant is required to further elect a type of cells (autologous or allogeneic) from claim 38. Applicant would be also required to elect a particular antigen that the cancer overexpresses as described in claim 39 one would preferably think corresponding to the antigen specificity of the CAR selected in (A) above.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions 1-4 and species lack unity of invention because even though the inventions of these groups require the technical feature of a chimeric antigen receptor binding the antigens described this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of June et al (US20150118202A1) and Banerjee (US7892753).  June et al describe a chimeric antigen receptor for the treatment of cancer describing generally the components of a CAR that may be utilized for CAR construction including an antibody scFv which may bind to a cancer antigen (tumor specific antigen) (0130), hinge and transmembrane domains from the CD8 alpha chain, and intracellular signalling domains.  Banerjee describes that LHR may be considered a tumor specific antigen, and conventional antibody and fragments thereof which are specific for the LHR molecule and may be useful in targeting and treating said tumors.  It would be obvious to combine both of these teachings to arrive at a chimeric antigen receptor which targets the LHR molecule utilizing known antibodies as the basis for the antigen binding moiety of a chimeric antigen receptor and the known other modular components  of a CAR.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/Examiner, Art Unit 1644

/AMY E JUEDES/Primary Examiner, Art Unit 1644